Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitation "identification unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0041] and [0061]-[0076] of the specification and Figs. 1-3 of the drawing disclose "identification unit” correspond to a piezoelectric ultrasonic sensor. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

6.	Claims 1-2, 8, 10, and 13 are rejected under 35 U.S.C. 103 as unpatentable over Wang (US 20170186820 A1) in view of Ahn (US 20200057475 A1).
Regarding claim 1, Wang (Figs. 1-4) discloses a display substrate, comprising: 
a first base substrate (substrate 120), at least one ultrasonic signal generator (ultrasonic emitter 110; [0011]) and at least one identification unit (ultrasonic receiver 160; [0019]), wherein, 
the at least one identification unit (ultrasonic receiver 160) is on the first base substrate (substrate 120), the at least one identification unit (ultrasonic receiver 160) is in a display area (display area including light emitting pixels 140; [0011]-[0013]) of the display substrate, and the at least one ultrasonic signal generator (ultrasonic emitter 110; [0011]) is on a side of the first base substrate (substrate 120) facing away from the identification unit (ultrasonic receiver 160); 
the at least one ultrasonic signal generator (ultrasonic emitter 110) is configured to drive the first base substrate (substrate 120) to emit an acoustic signal ([0011]); and 
the at least one identification unit (ultrasonic receiver 160) is configured to receive an ultrasonic signal reflected by an object to be detected ([0016]-[0019]), and convert the ultrasonic signal into a first electrical signal ([0016]-[0019]).

(Figs. 1-4) discloses the ultrasonic signal generator but does not disclose ultrasonic signal generator is a vibrator and the vibrator configured to drive the first base substrate to vibrate to emit an acoustic signal. However, Ahn (Figs. 1, 6, and 10) discloses a display substrate, comprising: a first base substrate (substrate 400) and at least one vibrator (sound generator 510; [0123] and [0125]) is on a side of the first base substrate (substrate 400), the at least one vibrator (sound generator 510) is configured to drive the first base substrate (substrate 400) to vibrate to emit an acoustic signal ([0125], [0127], [0141]-[0142]; sound signal and ultrasonic signal). Wang (Figs. 1-4) discloses at least one identification unit is configured to receive an ultrasonic signal reflected by an object to be detected (e.g., Fig. 23 and [0144]), and convert the ultrasonic signal into a first electrical signal (e.g., Fig. 23 and [0144]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ahn to the ultrasonic signal generator of the display device of Wang. The combination/motivation would provide a signal generator to produce sound and ultrasonic signal for touch sensing of a touch display.

Regarding claim 2, Wang in view of Ahn discloses the display substrate according to claim 1, Wang (Figs. 1-4) discloses the display substrate further comprising a plurality of display units (e.g., OLED display units 1431, 1432, and 1433; [0013] and [0022]), wherein each of the at least one identification unit (ultrasonic receiver 160) is between two adjacent display units (e.g., display units 1431, 1432, and 1433).

(Figs. 1, 6, and 10) discloses the display substrate further comprising a second base substrate (substrate 700) opposite to the first base substrate (substrate 400), wherein the second base substrate (substrate 700) is on a side of the at least one vibrator (sound generator 510) away from the first base substrate (substrate 400). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ahn to the ultrasonic signal generator of the display device of Wang for the same reason above.

Regarding claim 10, Wang in view of Ahn discloses the display substrate according to claim 1, Ahn (Figs. 1, 6, and 10) discloses wherein the first base substrate (substrate 400) is a flexible substrate (e.g., Figs. 10B and 10C). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ahn to the ultrasonic signal generator of the display device of Wang for the same reason above.

Regarding claim 13, Wang (Figs. 1-4) in view of Ahn (Figs. 1, 6, and 10) discloses a display device, comprising the display substrate according to claim 1

7.	Claims 3-5 are rejected under 35 U.S.C. 103 as unpatentable over Wang (US 20170186820 A1) in view of Ahn (US 20200057475 A1) and further in view of Zhao (CN 106530968 A; using US 20190065805 A1 as a corresponding English translation).
(Figs. 1-4) discloses the display substrate further comprising a plurality of display units (e.g., OLED display units 1431, 1432, and 1433; [0013] and [0022]), wherein each of the plurality of display units comprises an anode (anode 141; [0012]), a light-emitting layer (light-emitting layer 143; [0012]) and a cathode (cathode 142; [0012]); each of the at least one identification unit (ultrasonic receiver 160) comprises a piezoelectric material layer (piezoelectric layer 162; [0016]).

Wang (Figs. 1-4) discloses the at least one identification unit (ultrasonic receiver 160) comprises a piezoelectric material layer (piezoelectric layer 162; [0016]), but does not disclose the at least one identification unit comprises the first electrode and the second electrode as claimed. However, the claimed feature is well known for a piezoelectric ultrasonic receiver. As an example, Zhao (e.g., Figs. 1-2) discloses an OLED display device including at least one identification unit, wherein the at least one identification unit (ultrasonic receiver 12) comprises a first electrode (1st electrode 122; [0036]), a second electrode (2nd electrode 122; [0036]), and a piezoelectric material layer (piezoelectric layer 121; [0036]) between the first electrode (1st electrode 122) and the second electrode (2nd electrode 122); Zhao (e.g., Figs. 4-5) further discloses the display substrate further comprising a plurality of display units (e.g., OLED display units 11), wherein each of the plurality of display units comprises an anode (anode 111c), a light-emitting layer (light-emitting layer 111a) and a cathode (cathode 111b); and the first electrode (1st electrode 122) is on a same layer as the anode (anode 111c; e.g., Fig. 4-5), or the first electrode is on a same layer as the cathode (alternative limitation, therefore, it is interpreted as optional and is not treated on the merits). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zhao to the display device of Wang in view of Ahn. The combination/motivation would provide an OLED display device integrated with an ultrasonic sensor for touch and fingerprint sensing.

Regarding claim 4, Wang in view of Ahn and further in view of Zhao discloses the display substrate according to claim 3, Wang (Figs. 1-4) discloses the display substrate further comprising a pixel defining layer (pixel defining layer 150), wherein the pixel defining layer (pixel defining layer 150) is configured to define a plurality of pixel areas (e.g., OLED pixels 1431, 1432, and 1433) and at least one identification area (ultrasonic receiver unit 160), and each of the at least one identification area (ultrasonic receiver unit 160) is between two adjacent pixel areas (e.g., OLED pixels 1431, 1432, and 1433); and the plurality of display units is in the plurality of pixel areas (e.g., OLED pixels 1431, 1432, and 1433), and the combination of Wang and Zhao discloses the first electrode (1st electrode 122) is in the at least one identification area (ultrasonic receiver unit 160 or ultrasonic receiver unit 12).

Regarding claim 5, Wang in view of Ahn and further in view of Zhao discloses the display substrate according to claim 4, Wang (e.g., Figs. 1-4) discloses the display substrate further comprising a thin film transistor array (TFT array 161), a first buffer layer (layer 142) and a planarization layer (layer 170) that are located on the first base substrate (substrate 120) in sequence, wherein the piezoelectric material layer (piezoelectric layer 162) is between the first buffer layer (layer 142) and the planarization layer (layer 170). In addition, Zhao (e.g., Fig. 5) discloses the display substrate further comprising a thin film transistor array (TFT layer), a first buffer layer (layer 29) and a planarization layer (layer 30) that are located on the first base substrate (substrate 21) in sequence, wherein the piezoelectric material layer (piezoelectric layer 121) is between the first buffer layer (layer 29) and the planarization layer (layer 30). 

8.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Wang (US 20170186820 A1) in view of Ahn (US 20200057475 A1) and Zhao (CN 106530968 A; using US 20190065805 A1 as a corresponding English translation) and further in view of Panchawagh (US 20170110504 A1).
Regarding claim 5, Wang in view of Ahn and further in view of Zhao discloses the display substrate according to claim 4, Wang (e.g., Figs. 1-4) discloses the display substrate further comprising a thin film transistor array (TFT array 161), a first buffer layer (layer 142) and a planarization layer (layer 170) that are located on the first base substrate (substrate 120) in sequence, wherein the piezoelectric material layer (piezoelectric layer 162) is between the first buffer layer (layer 142) and the planarization layer (layer 170). The examiner further cites Panchawagh as a reference. Panchawagh (e.g., Figs. 2, 4-5, 8-9, 12, and 14) discloses a display substrate, comprising at least one identification unit (Figs. 2, 4-5, 8-9, 12, and 14; ultrasonic sensing unit PMUT), wherein a thin film transistor array (Figs. 5, 8-9, 12, and 14; e.g., TFT array including TFTs M901 and M903 or M1401 and M1402), a first buffer layer (Figs. 12 and 14; layer 1402a; [0108]) and a planarization layer (Figs. 12 and 14; layer 1408a; [0114]) that are located on the first base substrate (Figs. 12 and 14;FTF substrate) in sequence, wherein the piezoelectric material layer (piezoelectric layer 1405c) is between the first buffer layer (layer 1402a) and the planarization layer (layer 1408a). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Panchawagh to the display device of Wang in view of Ahn and Zhao. The combination/motivation would be to design and fabricate an ultrasonic piezoelectric sensor applied to a display device.

9.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Wang (US 20170186820 A1) in view of Ahn (US 20200057475 A1) and Zhao (CN 106530968 A; using US 20190065805 A1 as a corresponding English translation) and further in view of Panchawagh (US 20170110504 A1) and Yamada (US 20150021594 A1).
Regarding claim 6, Wang in view of Ahn and Zhao and further in view of Panchawagh discloses the display substrate according to claim 5, Panchawagh (e.g., Figs. 2, 4-5, 8-9, 12, and 14) discloses wherein the thin film transistor array comprises a driving transistor (transistor M903) and a follower transistor (transistor M901), and the driving transistor (transistor M903) comprises an active layer (semiconductor layer NPN), a gate insulating layer (insulation layer between gate electrode G and semiconductor layer NPN), a first gate electrode (gate electrode G), a first interlayer dielectric layer (dielectric layer between gate electrode G and connection trace) and a source-drain electrode (source electrode S and drain electrode D), but does not discloses they are arranged in sequence. In addition, Panchawagh (e.g., Figs. 2, 4-5, 8-9, 12, and 14) discloses a gate electrode of the follower transistor is on a same layer as (gate electrode G) of the driving transistor (transistor M901), and is electrically connected to the second electrode (electrode of piezoelectric sensor); and the second electrode (electrode of piezoelectric sensor) is on a same layer (TFT substrate layer) as the source-drain electrode (source electrode S and drain electrode D). However, Yamada (e.g., Figs. 14-15) discloses a detection circuit similar to that disclosed by Panchawagh (e.g., Figs. 5, 8A, and 9A), wherein the thin film transistor array comprises a driving transistor (transistor 22) and a follower transistor (transistor 23), and the driving transistor (e.g., Fig. 10; transistor 22) comprises an active layer (semiconductor layer 126), a gate insulating layer (gate insulating layer 130), a first gate electrode (gate electrode 120A), a first interlayer dielectric layer (interlayer dielectric layer 132) and a source-drain electrode (source electrode 128 and drain electrode 128) that are arranged in sequence (e.g., Fig. 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yamada to the ultrasonic sensor of Wang in view of Ahn, Zhao, and Panchawagh. The combination/motivation would be to provide an alternative choice to design and fabricate a TFT control circuit for driving an ultrasonic piezoelectric sensor.

10.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Wang (US 20170186820 A1) in view of Ahn (US 20200057475 A1) and Zhao (CN 106530968 A; using US 20190065805 A1 as a corresponding English translation) and further in view of Panchawagh (US 20170110504 A1), Yamada (US 20150021594 A1), and Jung (US 20190251378 A1).

Regarding claim 7, Wang in view of Ahn and Zhao and further in view of Panchawagh and Yamada discloses the display substrate according to claim 6, Yamada (e.g., Figs. 14-15) discloses wherein the driving transistor (transistor 22) further comprises a second interlayer dielectric layer (e.g., Fig. 9; interlayer dielectric layer 129) and a second gate electrode (e.g., Fig. 9; gate electrode 120A) but does not disclose they are between the first gate electrode and the first interlayer dielectric layer as claimed. However, Jung (e.g., Figs. 10-12) discloses a driving transistor (transistor 200), wherein the driving transistor (transistor 200) comprises an active layer (semiconductor layer 230), a gate insulating layer (gate insulating layer 235), a first gate electrode (gate electrode 250), a first interlayer dielectric layer (interlayer dielectric layer 255) and a source-drain electrode (source-drain electrode 265) that are arranged in sequence (e.g., Figs. 10-12). Jung (e.g., Figs. 10-12) discloses the driving transistor (transistor 200) further comprises a second interlayer dielectric layer (interlayer dielectric layer 245) and a second gate electrode (gate electrode 240) that are between the first gate electrode (gate electrode 250) and the first interlayer dielectric layer (interlayer dielectric layer 255); the second interlayer dielectric layer (interlayer dielectric layer 245) is between the first gate electrode (gate electrode 250) and the second gate electrode (gate electrode 240); and an orthographic projection of the second gate electrode (gate electrode 240) onto the first base substrate (substrate 110) and an orthographic projection of the first gate electrode (gate electrode 250) onto the first base substrate (substrate 110) at least partially overlap (e.g., Figs. 10-12). Therefore, it would have been obvious to one skilled in the art at the effective filing date 

11.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Wang (US 20170186820 A1) in view of Ahn (US 20200057475 A1) and further in view of Lee (US 20190205603 A1).
Regarding claim 9, Wang in view of Ahn discloses the display substrate according to claim 1, Ahn (Figs. 1, 6, and 10) discloses the display substrate further comprising a plurality of acoustic wave isolation pillars (pillar structures 600) between the first base substrate (substrate 400) and the second base substrate (substrate 700) and around the at least one vibrator (sound generator 510). Ahn does not disclose the pillar structures 600 are acoustic wave isolation pillars. However, Lee (Figs. 13, 21, 27, and 34) discloses a display substrate comprising a plurality of acoustic wave isolation pillars (pillar structures 168; [0238]) between the first base substrate (e.g., substrate 162) and the second base substrate (e.g., substrate 164-1) and around the at least one ultrasonic wave generator (ultrasonic wave generator 140). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee to the ultrasonic sensor of Wang in view of Ahn because the cushion structure as taught by Lee would absorb an impact of acoustic wave and have an excellent restoration ability.


Regarding claim 11, Wang in view of Ahn discloses a method for driving the display substrate according to claim 1, comprising: in a detection stage, driving, by the at least one vibrator (sound generator 510 as taught by Ahn), the first base substrate (substrate 400) to vibrate to emit an ultrasonic signal ([0125], [0127], [0141]-[0142]; sound signal and ultrasonic signal); and receiving, by the at least one identification unit (ultrasonic receiver 160 as taught by Wang), the ultrasonic signal reflected by the object ([0016]-[0019]) to be detected, converting the ultrasonic signal into the first electrical signal ([0016]-[0019]), and obtaining corresponding an information of the object to be detected based on the first electrical signal ([0016]-[0019]). Wang and Ahn do not expressly disclose obtaining corresponding texture information of the object. However, Han (Figs. 1-7) discloses a display substrate similar to that disclosed by Wang and Ahn, comprising an ultrasonic emitter 1 to emit an ultrasonic signal; and receiving, by the at least one identification unit (ultrasonic sensor 4), the ultrasonic signal reflected by the object ([0040] and [0057]; user finger) to be detected, converting the ultrasonic signal into the first electrical signal ([0040] and [0057]-[0058]), and obtaining corresponding texture information of the object to be detected based on the first electrical signal ([0040] and [0057]-[0058]; fingerprint detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Han to the ultrasonic sensor of the display device of Wang in view of Ahn. 

13.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Wang (US 20170186820 A1) in view of Ahn (US 20200057475 A1) and further in view of Shin (US 20200100022 A1).
Regarding claim 12, Wang in view of Ahn and further in view of Han discloses a method for driving the display substrate according to claim 1, Ahn (Figs. 1, 6, and 10) discloses driving, by the at least one vibrator (sound generator 510), the first base substrate (substrate 400) to vibrate to emit an audible acoustic signal ([0125], [0127], [0141]-[0142]; sound signal), but does not disclose the audible acoustic signal is emitted in a display stage. However, Shin (Figs. 1-7 and 14-15) discloses a display device including a sound generator similar to that disclosed by Ahn, Shin further discloses: in a display stage, driving, by the at least one vibrator, the first base substrate to vibrate to emit an audible acoustic signal ([0076]. [0107], and [0120]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Shin to the display device of Wang in view of Ahn. The combination/motivation would be to improve sound quality and enhance an immersion experience of a viewer due to harmony or match between an image and a sound.

14.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Wang (US 20170186820 A1) in view of Ahn (US 20200057475 A1) and further in view of Panchawagh (US 20170110504 A1).
(Figs. 1-4) discloses receiving the first electrical signal converted by the at least one identification unit ([0016]-[0019]), and obtain information of the object to be detected based on the first electrical signal ([0016]-[0019]), but does not disclose the controller as claimed and the information of the object is texture information. However, Panchawagh (e.g., Figs. 2, 3-5, 8-9, 12, and 14) discloses a display device further comprising a controller (control circuit 360), wherein the controller (control circuit 360) is configured to receive the first electrical signal converted by the at least one identification unit (ultrasonic sensor PMUT), and obtain texture information of the object to be detected based on the first electrical signal (e.g., Figs. 2, 3-5, 8-9; fingerprint detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Panchawagh to the ultrasonic sensor of the display device of Wang in view of Ahn. The combination/motivation would provide a touch display integrated with an ultrasonic sensor for touch and fingerprint detection.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUZHEN SHEN/Primary Examiner, Art Unit 2691